SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO . Commission file number: 000-28015 ROADSHIPS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 20-5034780 (State or other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 525 North Tryon Street, Suite 1600, Charlotte, NC 28202 (Address of principal executive offices) (704) 237-3194 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero(do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes o No x The number of shares of the registrant’s common stock outstanding as of August 4, 2009, was 159,957,930. 1 TREATY ENERGY CORPORATION FORM 10-Q INDEX ITEM I PAGE ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSISOF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 10 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 11 ITEM 4. CONTROLS AND PROCEDURES 11 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS ITEM 1A. RISK FACTORS 11 11 ITEM 2. UNREGISTERED SALES OF EQUITY AND USE OF PROCEEDS 11 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 11 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 11 ITEM 5. OTHER INFORMATION 11 ITEM 6. EXHIBITS 11 SIGNATURES 12 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS ROADSHIPS HOLDINGS, INC. (A Development Stage Company) (Formerly Caddystats, Inc.) BALANCE SHEETS June 30, 2009 (Unaudited) Dec 31, 2008 (Audited) ASSETS Cash and equivalents $ $ Total current assets Property, plant and equipment, net of accumulated depreciation of $,4029 and $0 at June 30, 2009 and December 31, 2008, respectively - TOTAL ASSETS $ LIABILITIES Shareholder loan - Total current liabilities - TOTAL LIABILITIES - STOCKHOLDERS' EQUITY / (DEFICIT) Common stock – par value $0.001, 1 billion shares authorized. 159,957,930 and 53,750,000 shares outstanding at June 30, 2009 and December 31, 2008, respectively. Additional paid in capital ) Accumulated deficit ) ) Total stockholders' equity / (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY / (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. 3 Table of Contents ROADSHIPS HOLDINGS, INC. (A Development Stage Company) (Formerly Caddystats, Inc.)
